Office Action Summary

Claims 1 and 3-10 are pending in the application.    

Allowable Subject Matter
Claims 1 and 3-10 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1 and 3-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter from the Non-Final Action of 2/29/2021:
“The closest prior art of record are Agee (U.S. Publication No. 2012/0259752), Rosauer (U.S. Publication No. 2012/0072247), and Ziade (U.S. Publication No. 2012/0143631).  While Agee, a financial audit risk tracking system and method, teaches a server terminal that includes an output unit, storage unit, and a processing unit, wherein the storage unit stores a risk propagation model master information table storing information for managing a causal relationship between possible risks and risk information for managing an occurrence of a situation, a risk correction unit that corrects the information for each product, a risk score calculation unit which calculates a risk score based on influence from the information above, an output unit which outputs the risk score for each product, pressure (risk), and tables with levels for the degrees of risk and progress indication, it does not explicitly teach a degree of influence, magnitude, or work capacity. Rosauer, a risk modeling system, teaches modeling for determining a degree of influence indicating a magnitude of influence of the risk on a business index for each product, but does not teach a degree of progress or a workload capacity required to produce a product. Ziade, an apparatus and method for building a risk evaluation product, teaches dependency on load capacity and a degree of progress for each process, which give a current progress, but not the determined expected value based on the degree of influence of the risk, using the different information and modeling as claimed. None of the above prior art explicitly teaches this specific manner of how the expected value is determined as above, and outputting this expected value based on the degree of influence of the risk and the expected value of the risk score, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1 and 3-10 are allowable over the prior art of record, and are objected to as provided above.”
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
4/19/2021